Citation Nr: 1710462	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  09-30 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for chondromalacia, right knee, patella with painful plica band with early arthritis.

2.  Entitlement a rating in excess of 10 percent, prior to May 13, 2011, in excess of 20 percent, prior to May 1, 2015, and in excess of 30 percent from May 1, 2015, for left total knee arthroplasty (previously rated as chondromalacia, left knee, patella with early arthritis, medial meniscus tear, partial).

3.  Entitlement to a rating in excess of 10 percent for left ankle fracture residuals with post-traumatic arthritis.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

L. Baskerville, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Army from August 1979 to August 1983 and in the Navy from December 1986 to February 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

On an August 2009 VA Form 9, the Veteran indicated that he did not wish to have a hearing before a Board member.  However, in a subsequent January 2014 VA Form 9, the Veteran indicated that he wanted a Central Office Board hearing.  Due to the conflicting information, the Board sent the Veteran a letter in February 2017 requesting clarification of his request.  The letter requested that the Veteran indicate whether or not he wanted a Board hearing and permitted him 30 days to respond.  The letter also indicated that his failure to respond within 30 days would result in the Board considering his August 2009 election for no hearing as his choice.  The Veteran did not respond to the letter; therefore, the Board finds that there is no hearing request pending.  

In December 2012, the Board remanded the matters for further development.  The Board noted that a March 2012 rating decision granted a temporary total rating under 38 C.F.R. § 4.30 requiring convalescence of the Veteran's left ankle disability from May 20, 2010 to October 31, 2010.  It also noted that the RO granted a temporary total rating under 38 C.F.R. § 4.30 requiring convalescence for the Veteran's left knee disability from September 6, 2011 to November 30, 2011.  

Subsequent to the remand, the RO increased the rating for the left knee disability from 10 to 20 percent, effective May 13, 2011 and assigned a 20 percent rating, effective December 1, 2011.  The rating did not disturb the 100 percent temporary total rating due to surgery and convalescence from September to December 1, 2011.  In a June 2015 rating decision, the VA Evidence Intake Center granted another temporary total rating for the left knee disability, from March 17, 2014 and a 30 percent rating, effective May 1, 2015.  Additionally, the Veteran's left knee disability has been changed to reflect that the Veteran underwent a left total knee arthroplasty (TKA) in March 2014.  

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was most recently afforded a VA knee and ankle examination in March 2016.  However, the March 2016 examination report did not include any testing for pain on active and passive motion or joint testing in weight-bearing and non weight bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  Therefore, the Board finds that a remand is necessary to afford the Veteran another VA examination which assesses the current severity of the Veteran's bilateral knee disability and left ankle disability and includes the requisite testing.

The Veteran contends that his knees and ankle, in part, prevent him from obtaining and maintaining substantially gainful employment.  Accordingly, the claims for entitlement to an increased rating for a bilateral knee and left ankle disability and TDIU are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Therefore, the claim for a TDIU must be remanded pending the development and readjudication of the increased rating appeal.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record any updated VA treatment records.

2.  Schedule the Veteran for an examination in order to determine the current level of severity of his bilateral knee and left ankle disability.  The electronic claims folder and a copy of this remand must be made available to the examiner.  

The examination report should also include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing, for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  See Correia, supra.

3.  Then, readjudicate the increased rating and issues on appeal, including the issue of entitlement to TDIU.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims files is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




